J-S41004-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ASHLEY JUDGE,

                            Appellant                  No. 1214 EDA 2015


        Appeal from the Judgment of Sentence Entered January 8, 2015
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0008006-2013


BEFORE: BENDER, P.J.E., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED JULY 08, 2016

        Appellant, Ashley Judge, appeals from the January 8, 2015 judgment

of sentence of an aggregate term of 5 to 10 years’ incarceration, followed by

5 years’ probation, imposed after a jury convicted her of various offenses

stemming from her illegally purchasing and transferring firearms on two

separate occasions. After careful review, we affirm.

        We begin by noting that Appellant sets forth 15 claims in the

‘Statement of Questions Presented’ section of her brief.       However, in her

‘Argument’ section, she groups those claims into four issues, which we

paraphrase as follows: (1) the trial court erred by denying Appellant’s

pretrial motion to suppress several inculpatory statements she provided to

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S41004-16



police, see Appellant’s Brief at 15-10; (2) the court erred by denying

Appellant’s motion for judgment of acquittal, where the Commonwealth had

no evidence of wrongdoing other than Appellant’s confessions, thus violating

the ‘corpus delecti rule,’ see id. at 20-22; (3) the trial court erred by

denying Appellant’s motion for a new trial where the jury’s verdict was

contrary to the weight of the evidence, see id. at 22-23; and (4) Appellant’s

mandatory minimum sentence, imposed under 18 Pa.C.S. § 6111(h)(1)

(providing a mandatory minimum sentence of 5 years’ incarceration for a

“second or subsequent violation of this section”), is illegal under the

rationale provided by Alleyne v. United States, 133 S. Ct. 2151 (2013),

see Appellant’s Brief at 23-25.

      We have reviewed the briefs of the parties, the certified record, and

the applicable law. Having done so, we conclude that Appellant’s first issue,

in which she challenges the trial court’s denial of her motion to suppress, is

sufficiently addressed by the Honorable John P. Capuzzi, Sr., of the Court of

Common Pleas of Delaware County in his October 1, 2014 order denying

Appellant’s motion to suppress, as well as in Judge Capuzzi’s Pa.R.A.P.

1925(a) opinion filed on July 17, 2015. See Trial Court Order, 10/1/14, at

1-8; Trial Court Opinion (TCO), 7/17/15, at 8-10. We adopt the rationale

set forth by Judge Capuzzi in those two decisions, and conclude, based

thereon, that Appellant’s challenge to the court’s denial of her motion to

suppress is meritless.




                                    -2-
J-S41004-16



     Likewise, we also adopt the well-reasoned analysis set forth by Judge

Capuzzi in his July 17, 2015 opinion regarding Appellant’s remaining three

issues. See TCO at 10-16. Judge Capuzzi’s thoughtful analysis accurately

disposes of the arguments presented by Appellant herein, and we need not

expound on her claims further in concluding that they are meritless.

Accordingly, we affirm Appellant’s judgment of sentence. We further direct

that the parties attach copies of the two trial court opinions referenced

herein to any subsequent filings with this Court or our Supreme Court.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2016




                                    -3-